Exhibit 10.1

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (the “Agreement”) is made effective as of
the Effective Date (defined below), by and between Julia P. Gregory
(“Executive”) and ContraFect Corporation, a Delaware corporation (the
“Company”). Except as set forth in this Agreement, capitalized terms used but
not defined herein shall have the meanings ascribed to them in the Employment
Agreement, dated as of April 29, 2014, between Executive and the Company,
amended as of August 10, 2015 (collectively the “Employment Agreement”).

WHEREAS, Executive’s employment with the Company ended as of the close of
business on March 21, 2016 (such date and time, the “Separation Date”); and

WHEREAS, in connection with Executive’s separation, Executive and the Company
desire to enter into this Agreement upon the terms set forth herein.

NOW, THEREFORE, in exchange for the good and valuable consideration set forth
herein, the adequacy of which is specifically acknowledged, Executive and the
Company (collectively referred to as the “parties” or individually as a “party”)
hereby agree as follows:

1. Termination. Effective as of the Separation Date, Executive’s employment with
the Company terminated and Executive ceased to serve in or hold any director,
employee or officer role or any other position with the Company or any of its
affiliates (except for the consulting relationship described in this Section 1)
and Executive ceased to exercise or convey any authority (actual, apparent, or
otherwise) on behalf of the Company or any of its affiliates. During the period
commencing on the Separation Date and ending April 30, 2016, Executive will
remain available to answer questions and provide such other transitional
consulting services relating to the orderly transition of Executive’s duties as
are reasonably requested from time to time by the Company. Executive
acknowledges and agrees that Executive will not be entitled to compensation for
providing such consulting services other than the payments and benefits
expressly set forth herein. For the avoidance of doubt, the parties intend for
Executive to incur a “separation from service” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended, as of the
Separation Date and, accordingly, the level of services Executive provides
following the Separation Date will in all events be less than 20% of the average
level of bona fide services performed by Executive for the Company and its
subsidiaries over the 36 month period preceding the Termination Date.

2. Payments.

(a) The Company will promptly pay Executive a lump-sum amount in cash equal to
$168,050.80. In addition, to the extent unpaid, the Company will promptly pay
Executive all unpaid base salary earned during the payroll period in which the
Separation Date occurred and will also reimburse any business expenses incurred
by Executive prior to the Separation Date that are reimbursable under the
Company’s expense reimbursement policy.



--------------------------------------------------------------------------------

(b) Subject to Executive’s continued compliance with Sections 10 and 11 of the
Employment Agreement:

(i) The Company will pay Executive an amount in cash equal to $1,011,770,
payable in substantially equal installments in accordance with the Company’s
ordinary payroll practices over the eighteen months following the Separation
Date; provided, however, that any such payments that would otherwise be paid to
Executive during the period commencing on the Separation Date and ending on the
earlier of (x) the expiration of the six-month period measured from the
Separation Date and (y) the date of Executive’s death (the “Specified Employee
Period”), shall not be paid to Executive until the Company’s first ordinary
payroll payment date that occurs at least five days following expiration of the
Specified Employee Period (the “First Payroll Date”) and all payments deferred
until the First Payroll Date shall be paid in a lump sum to Executive (or
Executive’s estate or beneficiaries) on the First Payroll Date, with any
remaining payments due to Executive under this Section 2(b)(i) being paid as
otherwise provided herein.

(ii) If Executive timely elects to receive continued medical, dental or vision
coverage under the Company’s group healthcare plans pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company
will pay the COBRA premiums under such plans for Executive and Executive’s
dependents who were covered under such plans as of the Separation Date during
the period commencing on the Separation Date and ending upon the earliest of
(x) the date that is eighteen (18) months after the Separation Date, (y) the
date that Executive becomes no longer eligible for COBRA and (z) the date
Executive becomes eligible to receive comparable coverage from a subsequent
employer (and Executive agrees to promptly notify the Company of such
eligibility if the same occurs during the COBRA payment period). Notwithstanding
the foregoing, if the Company determines that it cannot provide the foregoing
benefit without potentially violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act) or incurring an
excise tax, the Company shall in lieu thereof provide to Executive a taxable
monthly payment in an amount equal to the monthly COBRA premium that Executive
would be required to pay to continue Executive’s and Executive’s covered
dependent’s group health coverage in effect on the Separation Date (which amount
shall be based on the premium for the first month of COBRA coverage), which
payments shall commence in the month following the month in which the Company
makes such determination and shall end on the earlier of (A) the date that is
eighteen (18) months after the Separation Date, (B) the date that Executive
becomes no longer eligible for COBRA and (C) the date Executive becomes eligible
to receive healthcare coverage from a subsequent employer (and Executive agrees
to promptly notify the Company of such eligibility if the same occurs during the
COBRA payment period), subject to any delay that may be required under
Section 409A of the Internal Revenue Code of 1986, as amended.

3. Vesting of Options. Exhibit A to this Agreement sets forth a complete list of
all outstanding stock options and other equity or equity-based compensation
awards of the Company (but excluding vested shares of Company stock) held by
Executive as of the Separation Date (the “Equity Awards”). Effective as of the
Separation Date, each Equity Award shall be deemed vested as to the number of
shares of the Company’s stock set forth opposite the Equity Award option on
Exhibit A under the column entitled “Vested Shares” (such vested portion of the
Equity Awards, collectively, the “Vested Awards”) and all Equity Awards that are
not Vested Awards shall be forfeited and cancelled as of the Separation Date for
no consideration. In addition, subject to earlier termination in connection with
a corporate transaction (to the extent provided in the documents governing the
Equity Awards), Executive shall be entitled to exercise the Vested Awards until
(and including) the day prior to the second anniversary of the Separation Date.
Except as otherwise set forth in this Section 3, all Equity Awards shall
continue in effect subject to their terms.

 

- 2 -



--------------------------------------------------------------------------------

4. General Release and Waiver.

(a) Release of Claims. Executive agrees that, other than with respect to the
Retained Claims (as defined below), the foregoing consideration represents
settlement in full of all outstanding obligations owed to Executive by the
Company, any of its direct or indirect subsidiaries and affiliates, and any of
their current and former officers, directors, equity holders, managers,
employees, agents, investors, attorneys, shareholders, administrators,
affiliates, benefit plans, plan administrators, insurers, trustees, divisions,
and subsidiaries and predecessor and successor corporations and assigns, all of
the foregoing in their respective capacities as such (collectively, the
“Releasees”). Executive, on Executive’s own behalf and on behalf of Executive’s
heirs, family members, executors, agents, and assigns, other than with respect
to the Retained Claims, hereby and forever releases the Releasees from, and
agrees not to sue concerning, or in any manner to institute, prosecute, or
pursue, any claim, complaint, charge, duty, obligation, or cause of action
relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that Executive may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up to and through the date Executive executes this Agreement, including, without
limitation:

(i) any and all claims relating to or arising from Executive’s employment or
service relationship with the Company or in their respective capacities as such
any of its direct or indirect subsidiaries or affiliates and the termination of
that relationship;

(ii) any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of any shares of stock or other equity interests of
the Company or any of its affiliates, including, without limitation, any claims
for fraud, misrepresentation, breach of fiduciary duty, breach of duty under
applicable state corporate law, and securities fraud under any state or federal
law;

(iii) any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

(iv) any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Credit
Reporting Act; the Age Discrimination in Employment Act of 1967; the Older
Workers Benefit Protection Act; the Employee Retirement Income Security Act of
1974; the Worker Adjustment and Retraining Notification Act; the Family and
Medical Leave Act; the Sarbanes-Oxley Act of 2002; the New York State Human
Rights Law; the New York

 

- 3 -



--------------------------------------------------------------------------------

State Worker Adjustment and Retraining Notification Act; the New York
Retaliatory Actions by Employers Law; the New York State Labor Law; Section 125
of the New York Workers’ Compensation Law; and the New York State Civil Rights
Law;

(v) any and all claims for violation of the federal or any state constitution;

(vi) any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;

(vii) any claim for any loss, cost, damage, or expense arising out of any
dispute over the non-withholding or other tax treatment of any of the proceeds
received by Executive as a result of this Agreement; and

(viii) any and all claims for attorneys’ fees and costs.

(b) Retained Claims. Executive agrees that the release set forth in this
Section 4 shall be and remain in effect in all respects as a complete general
release as to the matters released. Notwithstanding the foregoing, for the
avoidance of doubt, nothing herein will be deemed to release any rights or
remedies in connection with (i) Executive’s ownership of vested equity
securities of the Company (including any Vested Options), (ii) Executive’s right
to indemnification by the Company or any of its affiliates pursuant to contract,
directors’ and officers’ liability insurance or applicable law, (iii) claims for
breach of this Agreement, (iv) claims that cannot be released as a matter of
law, including, but not limited to, Executive’s right to file a charge with or
participate in a charge by the Equal Employment Opportunity Commission, or any
other local, state, or federal administrative body or government agency that is
authorized to enforce or administer laws related to employment, against the
Company (with the understanding that Executive’s release of claims herein bars
Executive from recovering such monetary relief from the Company or any
Releasee), claims for unemployment compensation or any state disability
insurance benefits pursuant to the terms of applicable state law, (v) claims to
continued participation in certain of the Company’s group benefit plans pursuant
to the terms and conditions of COBRA and (vi) claims to any benefit entitlements
vested as the date of separation of Executive’s employment, pursuant to written
terms of any employee benefit plan of the Company or its affiliates and
Executive’s rights under applicable law (collectively, the “Retained Claims”).
In addition, nothing in this Agreement shall prohibit Executive from reporting
possible violations of federal law or regulation to any governmental agency or
entity in accordance with the provisions of and rules promulgated under
Section 21F of the Securities Exchange Act of 1934 or Section 806 of the
Sarbanes-Oxley Act of 2002, or any other whistleblower protection provisions of
state or federal law or regulation.

(c) Waiver. Executive understands and acknowledges that Executive is waiving and
releasing any rights Executive may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”), and that this waiver and release is knowing and
voluntary. Executive understands and agrees that this waiver and release does
not apply to any rights or claims that may arise under the ADEA after the date
Executive executes this Agreement. Executive understands and acknowledges that
the consideration given for this waiver and release is in addition to anything
of value to which Executive was already entitled. Executive further

 

- 4 -



--------------------------------------------------------------------------------

understands and acknowledges that Executive has been advised by this writing
that: (a) Executive should consult with an attorney prior to executing this
Agreement; (b) Executive has 21 days within which to consider this Agreement;
(c) Executive has 7 days following Executive’s execution of this Agreement to
revoke this Agreement by delivering written notice to the General Counsel of the
Company (which notice shall be deemed delivered only upon actual receipt);
(d) this Agreement shall not be effective until after the revocation period has
expired; and (e) nothing in this Agreement prevents or precludes Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties, or
costs for doing so, unless specifically authorized by federal law. In the event
Executive signs this Agreement and returns it to the Company in less than the 21
day period identified above, Executive hereby acknowledges that Executive has
freely and voluntarily chosen to waive the time period allotted for considering
this Agreement.

(d) Voluntary Execution of Agreement. Executive understands and agrees that
Executive executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Executive’s claims against the Company and any of the
other Releasees. Executive acknowledges that: (a) Executive has read this
Agreement; (b) Executive has not relied upon any representations or statements
made by the Company that are not specifically set forth in this Agreement;
(c) Executive has been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of Executive’s own choice or has
elected not to retain legal counsel; (d) Executive understands the terms and
consequences of this Agreement and of the releases it contains; and
(e) Executive is fully aware of the legal and binding effect of this Agreement.

5. Return of Company Property. Executive hereby represents that Executive has
returned all property of the Company or its affiliates (including, without
limitation, proprietary information or intellectual property) that is within
Executive’s custody or control; provided that the parties agree Executive may
retain Executive’s home computer and iPad after the Company has confirmed
removal (or, at the Company’s discretion, destruction) of all Company
information therefrom. If Executive obtains any Company property during the
course of providing the consulting services described in Section 1, Executive
will promptly return such property within Executive’s custody or control upon
completion of such services or the Company’s earlier request.

6. Taxes. The Company may withhold from any amounts payable under this Agreement
any federal, state, local or foreign withholding or other taxes or charges.
Executive agrees to pay any taxes that may be due from Executive on the payments
to Executive provided in this Agreement beyond any withheld by the Company.

7. Effective Date. Executive has seven (7) days after Executive executes this
Agreement to revoke it by delivering written notice of such revocation to the
General Counsel of the Company at the Company’s principal executive offices
(such notice to be deemed delivered only upon actual receipt), and this
Agreement will become effective on the eighth (8th) day after Executive executes
this Agreement (the “Effective Date”), so long as it has not been revoked by
Executive before that date.

 

- 5 -



--------------------------------------------------------------------------------

8. General Provisions.

(a) Severability. In the event any provision of this Agreement is found to be
unenforceable by a court of competent jurisdiction, such provision shall be
deemed modified to the extent necessary to allow enforceability of the provision
as so limited, it being intended that the parties shall receive the benefit
contemplated herein to the fullest extent permitted by law. If a deemed
modification is not satisfactory in the judgment of such a court, the
unenforceable provision shall be deemed deleted, and the validity and
enforceability of the remaining provisions shall not be affected thereby.

(b) Interpretation; Construction. The headings set forth in this Agreement are
for convenience only and shall not be used in interpreting this Agreement. This
Agreement has been drafted by legal counsel representing the Company, but
Executive has participated in the negotiation of its terms. Furthermore,
Executive acknowledges that Executive has had an opportunity to review and
revise the Agreement and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement. Either party’s failure
to enforce any provision of this Agreement shall not in any way be construed as
a waiver of any such provision, or prevent that party thereafter from enforcing
each and every other provision of this Agreement.

(c) Governing Law. This Agreement shall be governed, construed, interpreted and
enforced in accordance with its express terms, and otherwise in accordance with
the substantive laws of the State of New York, without reference to the
principles of conflicts of law of the State of New York or any other
jurisdiction that would result in the application of the substantive laws of any
jurisdiction other than the State of New York, and where applicable, the laws of
the United States. The venue for any action, suit or other legal proceeding
arising under or relating to any provision of this Agreement shall be in New
York County, State of New York, and the Company and Executive each consents to
the jurisdiction of such a court. The parties hereto waive any and all rights to
a trial by jury with respect to any action arising hereunder.

(d) Notices. Any notices under this Agreement shall be given in writing in
person or by registered or certified U.S. mail, postage prepaid, return receipt
requested, by overnight mail next business day delivery service, or by facsimile
with confirmation, (i) if the Company, to the attention of the Company’s General
Counsel at its principal executive offices, and (ii) if to Executive, at the
last known address or facsimile number for Executive in the Company’s personnel
files. Notices hereunder shall be deemed given when received or three days after
placed in the U.S. mail in the manner provided above. Either party may change
such party’s address for notice by giving notice as provided herein.

(e) Entire Agreement. This Agreement constitutes the entire agreement between
the parties in respect of the subject matter contained herein and supersedes all
prior or simultaneous representations, discussions, negotiations, and
agreements, whether written or oral, provided, however, that for the avoidance
of doubt, the parties’ obligations under Section 14 of the Employment Agreement
and Executive’s obligations under Sections 10 through 13 of the Employment
Agreement shall remain in effect in accordance with their terms. This Agreement
may be amended or modified only with the written consent of Executive and an
authorized representative of the Company. No oral waiver, amendment or
modification will be effective under any circumstances whatsoever.

 

- 6 -



--------------------------------------------------------------------------------

(f) Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.

(g) Successors. This Agreement shall be binding upon and inure to the benefit of
the Company, Executive and their respective successors, assigns, personnel and
legal representatives, executors, administrators, heirs, distributees, devisees
and legatees, as applicable. None of Executive’s rights or obligations hereunder
may be assigned or transferred by Executive, other than Executive’s rights to
payments hereunder, which may be transferred only by will or pursuant to the
applicable laws of descent and distribution.

[Signature Page Follows]

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
the foregoing on the dates shown below.

 

CONTRAFECT CORPORATION

     

By:

 

/s/ Steven C. Gilman

      Date: March 25, 2016

Name:

  Steven C. Gilman      

Title:

  Chairman      

EXECUTIVE

     

/s/ Julia P. Gregory                                    

        Date: March 24, 2016

Julia P. Gregory

       



--------------------------------------------------------------------------------

Exhibit A

Equity Awards

 

Award Type

   Grant Date    Exercise Price Per Share    Shares Subject to Award   
Vested Shares

Option

   8/11/2012    $3.50    67,142    67,142

Option

   2/27/2013    $3.50    58,571    58,571

Option

   4/29/2014    $4.27    342,857    342,857

Option

   2/6/2015    $4.61    303,400    75,850

Option

   2/8/2016    $3.29    200,000    200,000

* * * * *